United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, DAYTON
PROCESSING & DISTRIBUTION CENTER,
Dayton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1981
Issued: May 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 30, 2019 appellant filed a timely appeal of the June 13, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its June 13, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral shoulder
injuries causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 12, 2019 appellant, then a 62-year-old expeditor, filed an occupational disease
claim (Form CA-2) alleging that she sustained an injury to her left rotator cuff due to factors of
her federal employment. She noted that she first became aware of her condition and realized it
was caused or aggravated by her federal employment on March 6, 2019. Appellant explained that
she had been an expeditor for 27 years, which required her to perform a significant amount of
pushing and pulling of equipment, which could weigh anywhere from 230 to 800 pounds. She
stopped work on March 6, 2019 and returned the next day.
In an April 4, 2019 letter, the employing establishment controverted appellant’s claim. It
provided that she had been employed with the employing establishment for 34 years and that
employees are reminded all the time that it is unsafe to pull the equipment. The employing
establishment reasoned that because appellant had been employed for 34 years, she “should have
known better,” and therefore had not established fact of injury.
In a development letter dated April 8, 2019, OWCP informed appellant that she had not
submitted evidence to establish that she experienced the employment factors alleged to have
caused her injury. It advised her of the type of factual and medical evidence necessary to establish
her claim and attached a questionnaire for her completion. OWCP also requested a narrative
medical report from her physician, providing a firm diagnosis of a condition and a rationalized
opinion on how appellant’s employment duties caused or aggravated her condition. It afforded
him 30 days to provide the necessary information.
In a separate development letter of even date, OWCP requested that the employing
establishment provide additional information regarding appellant’s occupational disease claim,
including comments from a knowledgeable supervisor regarding the accuracy of her statements, a
description of the tasks she performed which required physical exertion, and a description of
precautions taken to minimize effects of the employment activities. It afforded the employing
establishment 30 days to submit the requested information.
In a May 18, 2018 duty status report (Form CA-17), Dr. Isaac Corney, Board-certified in
family medicine, provided work restrictions for appellant related to a bilateral hernia she sustained
due to repetitive lifting.
In an April 22, 2019 progress note, Dr. James Klosterman, a Board-certified orthopedic
surgeon, noted that appellant presented with bilateral shoulder pain, which she alleged began last
year and was caused by the pushing and pulling work she performs at her job. On review of x-rays
of appellant’s shoulders, he found no acute bony abnormalities. Dr. Klosterman diagnosed
shoulder impingement syndrome of the left and right shoulders and recommended that she undergo
a magnetic resonance imaging (MRI) scan for further evaluation.

2

In response to OWCP’s questionnaire, appellant submitted an April 23, 2019 statement in
which she detailed the related employment activities as moving equipment off of trucks daily, two
or three times a week. She provided that the weight of the equipment she pushes and pulls varies
depending on the amount of mail she is required to move. Appellant also claimed that she was
never instructed or given written procedures instructing her to never pull the equipment. She
further asserted that she had observed other employees and supervisors pulling the equipment on
a daily basis.
Appellant also provided position descriptions for her duties as a general expeditor and for
a mail handler assistant.
By decision dated June 13, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record failed to establish that her diagnosed condition was causally
related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

3

complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral
shoulder injuries causally related to the accepted factors of her federal employment.
Dr. Klosterman’s noted in an April 22, 2019 progress note that appellant was experiencing
bilateral shoulder pain that began a year prior and was caused by the pushing and pulling she
performed at work. He diagnosed shoulder impingement syndrome of the left and right shoulders
and recommended she undergo an MRI for further evaluation. Although his notes generally
supported causal relationship between appellant’s shoulder impingements and the accepted factors
of her federal employment, Dr. Klosterman did not provide sufficient rationale explaining these
conclusions. Without explaining how the repetitive movements involved in appellant’s
employment duties caused or contributed to her injuries, his opinion is of limited probative value.10
Further, Dr. Klosterman’s conclusions are largely based on appellant’s opinion as to what caused
her injuries, rather than by his independent analysis of the cause of her conditions.11 A mere
conclusion without the necessary rationale explaining how and why the physician believes that a
claimant’s accepted employment factors resulted in the diagnosed condition is insufficient to meet
appellant’s burden of proof.12 Accordingly, the Board finds that Dr. Klosterman’s progress notes
are of little probative value on the issue of causal relationship.
The remaining medical evidence consists of a May 18, 2018 Form CA-17 from Dr. Corney
concerning a bilateral hernia condition. As this evidence addresses a condition unrelated to
appellant’s shoulder conditions, the Board finds that Dr. Corney’s Form CA-17 is of no probative
value on the issue of causal relationship between appellant’s shoulder conditions and her accepted
employment factors.
As there is no rationalized medical evidence of record explaining how appellant’s
employment duties caused or aggravated her shoulder impingement syndrome, appellant has not
met her burden of proof to establish that her condition is causally related to the accepted factors of
her federal employment.

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

See A.P., Docket No. 19-0224 (issued July 11, 2019).

11

See D.L., Docket No. 15-0866 (issued November 23, 2015); J.S., Docket No. 14-0818 (issued August 7, 2014).

12

See Y.T., Docket No. 17-1559 (issued March 20, 2018).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral
shoulder injuries causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 11, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

